 

[x16041915180200.jpg]

 

 

April 18, 2016

 

David Jukes

 

 

Dear David:

 

I am very pleased to offer you the new responsibilities of Executive Vice
President and President Univar USA and LATAM reporting to me.    We currently
anticipate that you would remain an employee of Univar UK Ltd, with a secondment
to Univar USA Inc., but these details are still being reviewed.  The position
would be based in our Downers Grove, IL facility.   You scheduled start date is
June 1, 2016 with a remote transition starting immediately.  The major details
of our offer are as follows – all items in this letter are provided in US
dollars, an expatriate balance sheet will be provided shortly to align this
package to Great Britain Pounds:

 

·         Base salary of $550,000 per year (which will be converted to GBP using
a 12 month FX calculated annually on May 1).

 

·         Participation in the Univar Management Incentive Plan with an 80% of
salary bonus target ($440,000).  The plan permits the opportunity to earn up to
160% (2 times target) of salary for exceptional performance.  Your bonus under
this plan will be pro-rated between EMEA and Univar Inc results. The MIP targets
and design are subject to annual review and approval of the Compensation
Committee of the Board of Directors.  Details on your incentive will be outlined
annually in a MIP target opportunity letter and are subject to the terms and
conditions in the MIP plan document.

 

·         You will be eligible for annual equity grants under the terms of the
2015 Omnibus Equity Incentive Plan.  The target award is 135% of base pay.  The
LTIP design and actual award amounts are subject to the annual review and
approval of the Compensation Committee of the Board of Directors.  Details of
the Equity awards are outlined in the Plan document and the associated Equity
Award agreements and are subject to the terms and conditions in those documents.

 

·         We will provide you with an employment contract or an incremental
benefit contract that provides for one year of base pay plus target incentive
should you be terminated by the Company for reasons other than cause or total
disability.  Any garden leave benefits outlined in your previous contract will
be offset by the benefits above.   Again, we are sorting through the terms of
this agreement based on the likely secondment arrangement mentioned above.

 

·         We will provide the following benefits associated with your relocation
and stay in the USA

 

o   Housing allowance of up to $4,000 per month for a period of up to 24 months
or the length of your US assignment, whichever is lesser.

o   Use of a company leased car

o   Quarterly business class trips for personal reasons to the UK.

o   Relocation of goods via air shipment

o   A miscellaneous relocation allowance of $10,000.

o   Tax equalization, counseling and preparation benefits for the length of your
assignment

 

·         Health Coverage through the US policy

1

--------------------------------------------------------------------------------

 

 

We are currently completing appropriate legal documents including employment
agreement and secondment agreement.  Full detail will be provided early next
week.

 

David, we are confident that your leadership and extensive distribution
knowledge will drive growth while helping us build a strong culture to support
us well into the future.

 

Best regards,

 

 

[x16041915180201.jpg] 

 

Erik Fyrwald

President & Chief Executive Officer

 

To indicate your acceptance of this offer, please return the signed offer letter
and agreement to: Dianna Sparacino at Dianna.sparacino@univarusa.com

 

 

ACCEPTED:                                                               DATE:

 

 

            /s/ David Jukes                                              
            19.4.16                                   

 

 

2